Citation Nr: 0530591	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-22 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an effective date earlier than February 25, 
1999, for the grant of a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which granted an increase in the veteran's service-
connected angioneurotic edema from a 10 percent disability 
rating, that had been in effect since the grant of service 
connection (by rating decision in June 1997) effective August 
25, 1992, to 40 percent effective February 25, 1999 (date of 
receipt of claim).  The veteran's only other service-
connected disability was residuals of a rupture of the biceps 
of the right shoulder with tendonitis, separately rated as 50 
percent disabling.  The July 1999 rating decision resulted in 
elevation of the combined disability evaluation from 60 
percent (which had been in effect since August 25, 1992) to 
70 percent, effective February 25, 1999.  The July 1999 
rating decision also granted a total rating for compensation 
based on individual unemployability due to service-connected 
disabilities (TDIU rating) and basic eligibility to 
Dependents' Educational Assistance, both effective February 
25, 1999.  The veteran appealed only the effective date 
assigned for the TDIU rating.  

A June 2001 Board decision denied an effective date earlier 
than February 25, 1999, for the TDIU rating and the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2003 the Court vacated 
that Board decision.  The March 2003 Court determination was 
appealed to the United States Courts of Appeals for the 
Federal Circuit (Federal Circuit).  In April 2004 the Federal 
Circuit vacated the Court's March 2003 determination but in 
August 2004 the Court again vacated the June 2001 Board 
decision and remanded the case to the Board.  

Then, in May 2005 the Board remanded the case to the RO for 
further development.  That development having been 
accomplished, the case has been returned to the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected disorders are: 
angioneurotic edema, evaluated as 10 percent disabling (since 
the grant of service connection by rating decision in June 
1997) effective August 25, 1992, and as 40 percent disabling 
since February 25, 1999 (date of receipt of claim); and his 
only other service-connected disability is residuals of a 
rupture of the biceps of the right shoulder with tendonitis, 
separately rated as 50 percent disabling since August 25, 
1992; with a combined disability evaluation of 60 percent 
from August 25, 1992, and 70 percent since February 25, 1999.  

2.  It was not factually ascertainable that a TDIU was 
warranted prior to February 1999 nor was there a formal or 
informal claim filed for a TDIU rating prior to February 
1999.  


CONCLUSION OF LAW

An effective date prior to February 25, 1999, for a TDIU 
rating is not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.157, 3.159, 3.340, 3.341, 3.400, 4.16, 
4.19 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA became effective on November 9, 2000, and describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  Upon receipt 
of a complete or substantially complete application, VA must 
inform the claimant of information and medical or lay 
evidence not of record:  (1) necessary to substantiate the 
claim; (2) that VA will seek to obtain; (3) that the claimant 
is expected to provide; and (4) must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2004); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).   

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) ("Pelegrini II"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating action appealed was in July 1999 
prior to the November 2000 enactment of the VCAA and, thus, 
it was impossible to provide notice of the VCAA prior to the 
enactment thereof.  

The Court's August 2004 Order vacated the June 2001 Board 
decision because, citing Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002), there had not been compliance with the 
VCAA.  The Court noted, citing 38 U.S.C.A. § 5103 (West 2002) 
and 38 C.F.R. § 3.159 (2004), that the claimant was to be 
notified of what evidence was needed to substantiate the 
claim and who was responsible for obtaining it.  

By a November 2004 Board letter the veteran's attorney was 
notified of the opportunity to submit additional argument or 
evidence, or both, prior to the Board's readjudication.  The 
veteran's attorney was also notified that if additional 
evidence was submitted, the veteran had the right to have 
such evidence, along with all evidence of record, considered 
by the RO in the first instance, or such initial 
consideration could be waived.  

Thereafter, following two requests for extension of time 
within which to submit evidence from one of the veteran's 
physicians (who was not identified), in February and March 
2005 the Board granted extensions of time within which to 
file such evidence.  Ultimately, however, no such evidence 
was submitted. 

The case was remanded in May 2005 for the veteran and his 
representative to be furnished a letter explaining the need 
for additional evidence regarding his claim, inform the 
veteran about the information and evidence necessary to 
substantiate the claim as well as the type of evidence that 
VA will seek to provide, and to request that he provide any 
and all relevant evidence currently in his possession.  

Then, in a May 2005 RO letter to the veteran and his attorney 
they were informed that the RO would make reasonable efforts 
to get evidence necessary to support the claim, e.g., medical 
records, employment records, or records from other Federal 
agencies.  They must furnish enough information about these 
records to allow the RO to request them from the agency or 
person who had them.  A medical examination or opinion would 
be obtained, if it was deemed necessary to decide the claim.  

Specifically, they were informed to furnish evidence of any 
formal or informal claim, or intent to claim the benefit, 
prior to the current effective date of February 25, 1999, 
which had been determined to be the date of receipt of claim.  
A release of information form should be submitted to the RO 
if it was desired that the RO obtain the evidence.  

In response, VA Form 21-4138, Statement in Support of Claim 
dated in June 2005 was received merely indicating that there 
were medical records at a VA Medical Center in Topeka, 
Kansas, from 1982 to the present and at a Kansas City, 
Missouri, VA Medical Center in 1984 and from 1989 to 1996.  
These records were requested by the RO and the RO described 
what records were received in the August 2005 Supplemental 
Statement of the Case (SSOC). 

Also in June 2005, the veteran's attorney submitted 
additional argument in support of the claim.  Following the 
August 2005 SSOC, the veteran's attorney stated that the 
veteran believed that his case had been stated completely and 
that the veteran did not request a hearing.  

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), it was 
held that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  For the reasons explained, such 
is the case here.  

The RO had previously afforded the veteran VA examinations 
and evaluations in February and April 1997 which were relied 
upon by the RO in the ultimate grant of a TDIU rating.  
Further, additional physical or psychiatric examinations at 
this time would, under applicable law and regulations, have 
no impact of a determination of the appropriate effective 
date for that benefit.  So, no additional VA examinations 
were scheduled by the RO.  

The veteran's attorney never provided sufficient information 
identifying the veteran's physician from whom records were to 
be obtained.  The more recent statements and correspondence 
from the veteran and his representative do not make reference 
to or otherwise mention any additional treatment from other 
sources (e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
appellant is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Factual Background

Because the veteran concedes that he last worked on a full-
time basis in May 1997, evidence prior to that time will not 
be recited except if necessary.  

The veteran appealed a May 1993 rating decision which denied 
an evaluation in excess of 50 percent for his service-
connected residuals of a rupture of the long head of the 
biceps, to include postoperative residuals of surgery 
therefor, and tendinitis, of the right shoulder, and also 
denied service connection for angioedema.  

An April 1994 VA examination in April 1994 the veteran 
reported that he was able to continue working as a VA 
psychologist.  

In November 1996 the Board remanded that case for, in part, 
the RO to consider entitlement to angioedema as secondary to 
the service-connected right shoulder disorder and for VA 
examinations of the veteran. 

In a January 1997 letter, the veteran stated that his 
angioedema was a life-threatening illness and any invasive 
procedures could result in a total laryngeal closure 
requiring immediate treatment, which had occurred in the 
past.  

Nevertheless, he appeared for several VA examinations in 
February and April 1997.  On VA examination of his muscular 
system in February 1997 he reported working 30 hours a week 
at the Topeka, VA Medical Center and in private practice for 
about 20 hours weekly.  

A report of VA psychological testing in April 1997 relates 
that he indicated that he worked at the Kansas City, VA 
Medical Center but following his retirement he planned to 
move back to Topeka and was considering the possibility of 
working with the State of Kansas.  

On VA hematologic and psychiatric examinations in February 
1997 it was noted that he worked at the Kansas City, VA 
Medical Center as a psychologist and also had a private 
practice.  

In part, a June 1997 rating decision denied an increased 
rating for the service-connected right shoulder disorder but 
granted service connection for angioneurotic edema and 
assigned a disability evaluation of 10 percent, both 
effective August 25, 1992.  Pleadings thereafter but prior to 
the March 1998 Board decision make no reference to the 
veteran being unemployable.  The March 1998 Board decision 
denied service connection for hyperlipidemia, an increased 
rating for the service-connected right shoulder disorder, and 
special monthly compensation (SMC) for loss of use of the 
right upper extremity.  

Received on February 25, 1999, was the veteran's service 
representative's "informal claim" for an increased rating 
for the service-connected angioneurotic edema.  

Received on May 11, 1999, was a statement from the veteran's 
service representative that attached "[e]vidence from Social 
Security" was being submitted.  Attached were nine 
documents.  

One document was a March 1997 statement by the veteran on a 
Federal Employees Retirement System form addressing the 
severe occupational impact caused by his angioedema.  Another 
document was a March 1997 statement by a psychologist on a 
Federal Employees Retirement System form also addressing the 
severe occupational impact caused by his angioedema.

Another Federal Employees Retirement System form by a 
personnel management specialist dated in April 1997 reflects 
that the veteran had been afforded a liberal use of leave but 
that because of his deteriorating emotional condition, it was 
becoming an undue burden on the medical center to continue.  
Because he was deficient in areas of patient care, he could 
not be allowed to continue to perform the essential functions 
of his position.  

A statement dated April 4, 1997, by a VA physician (that 
conducted the February 1997 VA hematologic examination) was 
addressed "To Whom it May Concern" and states that he had 
been asked by the veteran to provide a medical statement 
about his condition.  His angioedema had progressively 
worsened and was not precipitated by minimal injury and 
exertion.  He had several episodes that required 
hospitalization and admission to the Intensive Care Unit, 
with intubation.  Also, he had had hypokalemic periodic 
paralysis since childhood and had degenerative joint disease 
(DJD) due to prior joint injuries causing severe limitation 
of motion of the shoulders and knees.  His history of 
gastritis was aggravated by the use of non-steroidal anti-
inflammatory medication, and he also had a history of 
depression.  His condition could be controlled somewhat with 
medication, although he had been resistant to medications in 
the past, but no change or recovery was expected.  It was 
recommended that he not be subjected to any activity that 
could potentially cause injuries that could also include 
minor injuries.  It was felt that this would be difficult to 
provide considering that he had severe angioneurotic edema 
and severe life-threatening episodes which could be 
precipitated by minor injuries that could happen on day-to-
day routine daily activities.  

A VA Leave Chart Summary reflects that from November 1996 to 
March 1997 the veteran used 45 hours of annual leave and 
46.50 hours of sick leave.  

A Social Security Administration (SSA) Disability 
Determination and Transmittal dated in September 1998, and 
reflecting a filing date of August 1998, states that the 
veteran was disabled beginning May 26, 1997 due to angioedema 
and hypokalemia.  Also attached was another SSA document 
dated in September 1998 indicating that the veteran was not 
engaging in "SGA" (substantially gainful activity) and that 
additional evidence considered was a Topeka, VA Medical 
Center response received on August 21, 1998.  

Also, a progress note of August 1998 from a physician stated 
that since the last visit in March the veteran's physical and 
mental conditions had worsened and left him unable to work at 
a consistent paying job.  His medical problems were 
angioedema, which was very debilitating; depression, which 
could be thought of as a response to angioedema; and a 
dissociative disorder, not otherwise specified, which was 
aggravated by angioedema.  These resulted in weakened 
physical and mental health of such severity that work was not 
possible for the foreseeable future.  

A September 1998 SSA Report of Contact reflects that the 
veteran's angioedema was very debilitating and consisted of 
repeated episodes of painful and life-threatening swelling of 
various tissues.  Reference was made to the above medical 
reports of April 1997 and August 1998.  Personnel at the 
Topeka VA Medical Center indicated that the veteran 
overstated his ability to perform daily activities.  

Subsequently in July 2000 was a May 9, 1997, statement from 
the Office of Personnel and Management (OPM) to the veteran 
indicating that his FERS application for disability 
retirement was received on that date.  Also received in July 
2000 was an OPM statement dated May 16, 1997, to the Kansas 
City, MO, VA Medical Center, reflecting that the veteran's 
application for disability retirement had been approved.  

Pursuant to the veteran's June 2005 request to obtain VAOPT 
records the RO obtained records from the Topeka, KS, and 
Kansas, MO, VA Medical Centers from 1980 to 2005, as well as 
additional records.  The records during the time from May 
1997 (date of the veteran's retirement) to February 1999 (the 
current effective date) do not contain medical findings 
indicating that the veteran was unable to engage in 
substantially gainful employment.  

Law and Regulations

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).  An earlier effective date may be assigned 
when it is factually ascertainable that an increase in 
disability occurred and the claim for increase was received 
within 1 year from that date.  38 C.F.R. § 3.400(o)(2) 
(2004). 

A total rating for compensation may be assigned where the 
schedular rating is less than total when it is found that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2004).  
In determining the 60 percent or 40 percent ratings, 
disabilities resulting from a common etiology or from a 
single accident are considered one disability.  38 C.F.R. 
§ 4.16(a)(1) (2204).  

The existence or degree of nonservice-connected disabilities 
or previous unemployability status will be disregarded where 
the percentages referred to in 38 C.F.R. § 4.16 for the 
service-connected disability or disabilities are met and in 
the judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  

All veterans who are unable to secure and follow 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  

"A claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C. § 5101; see also 
Jones v. West, 136 F.3d 1296, 1299 (Fed.Cir. 1998) ("Section 
5101 is a clause of general applicability and mandates that a 
claim must be filed in order for any type of benefits to . . 
. be paid under the laws administered by the Secretary.").  
The words application and claim are defined by regulation as 
'a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.'  38 C.F.R. § 3.1(p) [].  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  See 38 C.F.R. § 3.155(a) [].  If a claim for 
disability compensation has been granted with respect to 
service connection, but disallowed as noncompensable, certain 
medical evidence received by VA, which evidences 'a 
reasonable probability of entitlement to benefits,' may be 
accepted as the date of receipt of an informal claim to 
reopen or for increased benefits.  38 C.F.R. § 3.157(a), 
(b)(2)-(3) [].  Upon receipt of an informal claim, the VARO 
must forward a formal application form to the claimant.  See 
id.  Also, if an executed formal application form is received 
by the VARO within one year after the date it was sent to the 
claimant, it will be deemed filed on the date the informal 
claim was received.  See id.  After an informal claim has 
been received, the Secretary's failure to forward a formal 
application to the claimant may toll the one-year period for 
the claimant to file a formal application for benefits.  See 
Hamilton v. Brown, 4 Vet. App. 528, 544-45 (1993) (en banc) 
(holding that VA's failure to forward a formal application 
form after an informal claim had been received tolled the 
one-year time limit for filing the formal application); 
Servello, 3 Vet. App. at 200 (holding that receipt of medical 
evidence was an informal claim for increased compensation and 
VA's failure to send a formal application form to the 
claimant tolled the one-year filing period); Quarles, 3 Vet. 
App. at 137 (same).  When determining the effective date of 
an award of compensation benefits, the BVA is required to 
review all the communications in the file, after the last 
final disallowance of the claim, that could be interpreted to 
be a formal or informal claim for benefits.  See, e.g., 
Servello, 3 Vet. App. at 198."  Lalonde v. West, 12 Vet. 
App. 377, 380-381 (1999).  

Any communication or action, indicating an intent to apply 
for [] benefits under the laws administered by the [VA], 
from a claimant [] may be considered an informal claim.  
Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.157(b).  

Under § 3.157(a), a report of examination or hospitalization 
may be accepted as an informal claim for benefits if it meets 
the requirements of § 3.157(b).  38 C.F.R. § 3.157(b) 
provides:

Once a formal claim for pension or compensation has 
been allowed or a formal claim for compensation 
disallowed for the reason that the service-
connected disability is not compensable in degree, 
receipt of [evidence listed under (b)(1), (2), or 
(3)] will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  

The rule governing effective dates for increased ratings 
apply to TDIU claims.  See Hurd v. West, 13 Vet. App. 449, 
451 - 52 (2000).  38 U.S.C.A. § 5110(a) provides that the 
effective date for an increased rating "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  The 
enabling regulation, 38 C.F.R. § 3.400(o)(1) provides that 
the effective date shall be the "date of receipt of claim or 
date entitlement arose, whichever is later.  However, 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) create 
an exception and provide that the effective date shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim. 

In other words, the effective date of an increased rating is 
the date of ascertainable increase or date of receipt of 
claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 
C.F.R. § 3.400(o)(1); unless the ascertainable increase 
precedes receipt of the claim, in which case the effective 
date is the date of ascertainable increase if the claim is 
received within one year thereof under 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  

38 U.S.C.A. § 5110(b)(2) "provides an exception to the 
general rule in section 5110(a) - which, '[u]nless 
specifically provided otherwise in this chapter,' precludes 
the award of an effective date prior to the date of 
application - insofar as section 5110(b)(2) allows a claimant 
to be awarded an effective date up to one year prior to the 
filing of his or her application for an increase if an 
increase to the next disability level is ascertainable and if 
a claim is received within one year thereafter."  Hazan v. 
Gober, 10 Vet. App. 511, 520 (1997).  

It has been held that a claim for a total disability rating 
based upon individual unemployability is reasonably raised 
when a claimant whose schedular rating meets the minimum 
criteria under 38 C.F.R. § 4.16(a) requests entitlement to an 
increased rating and there is evidence of current service-
connected unemployability in the claims file or in records 
under VA control.  Norris v. West, 12 Vet. App. 413, 421 
(1999).  

Analysis

The analysis of the proper effective date requires two 
determinations.  First, when the claim was received and, 
secondly, when it became factually ascertainable that 
entitlement (increase) arose.  

Here, the veteran never had a 60 percent disability rating 
for either of his two service-connected disabilities and he 
did not meet the schedular criteria in 38 C.F.R. § 4.16(a) 
until February 25, 1999.  Moreover, it is not alleged or 
shown that they were incurred as a result of a single 
accident during service or are of a common etiology.  Rather, 
the June 1997 rating decision which granted service 
connection for angioneurotic edema did so on the basis that 
it was hereditary and had pre-existed service but had 
permanently worsened during service.  So, he did not meet the 
minimum threshold rating requirements of 38 C.F.R. § 4.16(a) 
until - by rating decision in July 1999, the 10 percent 
rating for angioneurotic edema was increased to a 40 percent 
disability rating, resulting in a combined rating of 70 
percent, both effective February 25, 1999.  

Further, a disability rating in excess of 50 percent for the 
service-connected right shoulder disorder was denied by a 
decision of the Board in March 1998.  Under 38 U.S.C.A. 
§ 7104(b) (West 2002) and 38 C.F.R. §§ 20.1100(a) (2004) 
Board decisions on the merits are final, and subsume prior 
rating decisions on that same matter, in the absence of clear 
and unmistakable error (CUE).  See also U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 3.105(a) and 20.1140 thru 20.1141 (2004).  
Here, though, there is no allegation of CUE in any prior 
final RO decision or in the March 1998 Board decision denying 
a rating in excess of 50 percent for the service-connected 
right shoulder disorder. 

Accordingly, an earlier effective date for a total rating 
back to the veteran's last employment in 1997, can not 
lawfully be assigned because in 1997, he did not meet the 
schedular rating requirements of 38 C.F.R. § 4.16(a).  

Rather, the veteran did not meet the schedular criteria for a 
TDIU rating prior to February 25, 1999, and so, the proper 
effective date is the later of the date of receipt of claim 
or date entitlement arose.  

"The veteran alleges entitlement to an earlier effective 
date for [a service-connected disorder] based on his 
[earlier] claim for outpatient treatment, which he contends 
is an "informal claim" under 38 C.F.R. §§ 3.155 and 3.157 
(1992)."  Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).  
However, in Crawford, Id., it was held that merely 
requesting, or claiming, and receiving VAOPT is not the same 
as requesting compensation benefits.  A review of all of the 
VAOPTs of record reflects no indication of a belief in 
entitlement to a higher rating for either of the two service-
connected disabilities nor any other intent to claim an 
increased rating for either of them.  

VA hospital admission may be considered an informal claim 
under 38 C.F.R. § 3.157(b)(1) if it relates "to examination 
or treatment of a disability for which service connection has 
previously been established."  Here, however, the veteran 
has not undergone VA hospitalization for many years and at 
least not since 1997 when he last worked on a full-time 
basis.  

Correspondence of February 25, 1999, from the veteran's then 
accredited service representative was accepted as a formal 
claim for a TDIU rating.  Under 38 C.F.R. § 3.155 if a formal 
claim is received within one year of the date it was sent, 
"it will be considered filed as of the date of receipt of 
the informal claim."  

While it is apparent the veteran has been receiving SSA 
disability benefits since he last worked in May 1997, the 
dispositive issue here is whether there was a claim filed 
prior to February 1999 or it was factually shown that he was 
totally disabled due to service connection disabilities 
within one year prior to the February 1999 claim.  

This same matter was addressed in Hurd, Id., 

In this case, the Court finds that there is a 
plausible basis in the record for the Board's 
finding that the appellant was not entitled to an 
earlier effective date for his TDIU rating.  The 
record on appeal does not contain any medical 
evidence dated prior to April 1992 which found 
that the appellant was entitled to a TDIU rating.  
The first evidence which showed that the 
appellant was entitled to a TDIU rating is the 
July 1993 VA medical examination taken in 
conjunction with his claim for an increased 
rating filed in April 1992.  In his brief, the 
appellant argues that his Social Security award 
shows that the appellant was unemployable as 
early as 1983.  However, even assuming that this 
evidence demonstrates that a TDIU rating would 
have been warranted, in order to obtain an 
earlier effective date, his application must have 
been received within one year of the date of the 
increase in disability.  38 U.S.C. § 5110(b)(2) 
("The effective date of an award of increased 
compensation shall be the earliest date as of 
which it is ascertainable that an increase in 
disability had occurred, if application is 
received within one year from such date.")  Here, 
the appellant filed his claim in April 1992 but 
did not submit the Social Security decision until 
August 1996.  Therefore, the Court finds no error 
in the Board's assignment of an effective date of 
his award.  

Hurd, Id., at 448.  

Here, the veteran submitted his claim in February 1999, but 
this was more than one year after he last worked in May 1997.  
So, even assuming that May 1997 is the date that his was 
unable to work due solely to service-connected disabilities, 
an effective date prior to receipt of his February 1999 claim 
is not warranted.  

The same analysis applies to the contentions that the 
ascertainable date of increase was any of the documents dated 
in 1997, including the April 1997 letter by a VA physician.  

Constructive Possession

It is alleged, in essence, that because the veteran was a VA 
employee at a VA Medical Center when he last worked in May 
1997, and began receiving disability retirement, that records 
of his VA employment, from OPM, and from FERS, all 
constituted knowledge imputed to VA adjudicators that he was 
unemployable in May 1997, for the purpose of an earlier 
effective date.  

Items generated by the VA are " 'before the Secretary and the 
Board' when the BVA decision was made.  38 U.S.C.A. 
§ 7552(b)."  Thus, the VA "had constructive, if not actual, 
knowledge of those items."  [W]here the document proffered by 
the appellant are within the Secretary's control and could 
reasonably be expected to be a part of the record, ... such 
documents are, in contemplation of law, before the Secretary 
and the Board and should be included in the record [on 
appeal]."  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

However, in Lynch v. Gober, 11 Vet. App. 22 (1997) (Lynch I), 
vacated by the Federal Circuit but reinstated by the Court in 
Lynch v. West, 12 Vet. App. 391 (1999) (Lynch IV) it was 
indicated that the application of the doctrine of 
constructive possession in Bell did not apply to include all 
records in any division of the Department of Veterans Affairs 
as being imputed as notice or constructive possession for 
other divisions, e.g., the insurance division, medical 
division, and adjudication division.  

As stated above, the doctrine of constructive possession is 
applicable when a document could "reasonably be expected" 
to be a part of the record.  

As applied here, the April 1997 letter executed by a VA 
physician reflects on its face that it was created at the 
behest of the veteran and was not created to be a part of his 
VA medical record.  It specifically stated that it was 
addressed "To Who it May Concern."  Indeed, it was not 
included in his VA medical records but was apparently used 
solely in conjunction with his disability retirement from VA 
employment and in conjunction with this SSA disability claim.  
Moreover, the letter refers to a VA examination of February 
19, 1997, conducted by that physician, and the Board notes 
that the report of that examination is on file.  So, by 
relating findings in February 1997 it can reasonably be 
concluded that whomever the letter was to be provided to 
would not have access to the February 1997 VA examination 
report.  And, it is clear that VA medical personnel and VA 
adjudicators would and did have access to the February 1997 
VA examination report.  

Similarly, the veteran's VA employment records, including his 
Leave Chart Summary and records pertaining to disability 
retirement, would also not routinely be made a part of any VA 
medical file.  First, because not all VA employees are 
veterans and, secondly, even among those VA employees who are 
veterans, not all actually seek or receive VA treatment.  

The same applies to records maintained by OPM and by FERS.  
Records of those agencies are not routinely shared with VA.  
So, those records can not be constructively of record because 
they are not reasonably expected to be part of the VA record.  

Accordingly, the records received in May 1999 can not serve 
as formal or informal claims for a TDIU rating nor as a basis 
for establishing the date entitlement arose for effective 
date purposes.  The Board also notes that while the veteran 
obtained disability retirement from his VA employment, he 
also had a private medical practice.  So, even disability 
retirement from VA would not necessarily have precluded 
continuation of his private medical practice and, thus, alone 
would not have established individual unemployability.  

Accordingly, an effective date earlier than February 25, 
1999, for a TDIU rating is not warranted because the 
preponderance of the evidence is unfavorable-meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. 
§ 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

An effective date prior to February 25, 1999, for a TDIU 
rating is denied.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


